NONPRECEDENTIAL DISPOSITION
                   To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                               For the Seventh Circuit
                               Chicago, Illinois 60604
                              Submitted December 12, 2018
                                Decided January 22, 2019



                                         Before

                           DIANE P. WOOD, Chief Judge

                           FRANK H. EASTERBROOK, Circuit Judge

                           AMY C. BARRETT, Circuit Judge



Nos. 18-2977 & 18-3337                                          Appeals from the United
                                                                States District Court for
TIBERIU KLEIN,
                                                                the Northern District of
    Plaintiff-Appellant,
                                                                Illinois, Eastern Division.
        v.
                                                                No. 17 C 7177
DAVID A. NOVOSELSKY, et al.,                                    Edmond E. Chang, Judge.
   Defendants-Appellees.




                                          Order

  Last March this court affirmed a district court’s order rejecting contentions—
most of them repetitious, and many of them vexatious—that Tiberiu Klein has
been asserting for more than a decade, arising from a 2002 accident. We ended
with this admonition:

  Klein and [his lawyer] have caused havoc in the tort litigation [in sever-
  al state courts]. They are not entitled to divert the time of federal judges,
Nos. 18-2977 & 18-3337                                                            Page 2



  too, from the needs of more deserving litigants. Klein and [the lawyer]
  must understand that they have reached the end of the line in federal
  court. Any further federal litigation related to the 2002 accident, and the
  state suits to which it gave rise, will be penalized under Fed. R. Civ. P.
  11(c), Fed. R. App. P. 38 and 46(b), (c), 28 U.S.C. §1927, and other
  sources of authority to deal with frivolous and repetitious suits.

Klein v. O’Brien, 884 F.3d 754, 757–58 (7th Cir. 2018).

     We learned after the fact that “further litigation” was already pending. De-
spite our warning, Klein proceeded to prosecute it in the district court. After he
lost, in a decision recognizing that it represented the sort of claims we had told
Klein he must stop pursuing, see Klein v. Novoselsky, 2018 U.S. Dist. LEXIS 136071
(N.D. Ill. Aug. 13, 2018), Klein filed two appeals. Four days before his brief was
due, he filed a motion asking us to vacate the district court’s decision and re-
mand with instructions to dismiss without prejudice for lack of complete diversi-
ty of citizenship. His evident goal was to pursue the same claims elsewhere.

    We denied that motion, though without prejudice to renewal if the district
court issued an indicative ruling under Circuit Rule 57. (We need the district
judge’s views because the jurisdictional status of the suit is not pellucid.) We also
directed Klein to show cause why he should not be penalized for continuing his
campaign of litigation in federal court after March 9, 2018, when Klein v.
O’Brien told him that it must cease immediately.

     He responded to that order with a contention that, because many people
have wronged him (and continue to fight in state court about the allocation of
attorneys’ fees from the tort judgment), he is a victim entitled to relief. He also
asserted that he should not be sanctioned because he had not filed any new fed-
eral suits after our decision. But he did not: (a) dismiss his appeals; (b) file his
brief; (c) ask for an extension of time to file his brief; or (d) ask the district court
for an indicative ruling under Circuit Rule 57.

    Other parties and lawyers have filed motions for sanctions, observing among
other things that Klein indeed commenced new federal litigation after March 9,
2018. Klein has opposed these motions. He also adds that his new suit should be
ignored, for the purpose of sanctions, because he dismissed it on December 26,
2018. Klein’s further filings indicate that he still believes himself aggrieved about
Nos. 18-2977 & 18-3337                                                          Page 3



many matters and entitled to continue litigating (as a plaintiff or intervenor)
about matters related to or arising from the 2002 accident.

    It is evident from these events that Klein is unwilling, or unable, to desist
from commencing or pursuing further accident-related litigation in federal court.
Appropriate sanctions under Fed. R. App. P. 38 are essential to bring this cam-
paign to a close. We now make these orders.

     1. Appeals No. 18-2977 and 18-3337 are dismissed for want of prosecution.
After we entered our order of December 13, 2018, Klein neither asked the district
judge for an indicative ruling nor asked us for an extension of time to file his
brief. That brief has been due since December 10, 2018, and remains delinquent.
Klein has not been diligent in appellate litigation, and it would be unwarranted
to require the appellees to bear the legal fees of responding to a belated appellate
brief in a case that is at best substantively frivolous and at worst both frivo-
lous and outside federal jurisdiction. Because the appeals are being dismissed,
the district court’s decision stands as the final disposition of Klein v. Novoselsky.

    2. As a sanction for continuing to litigate these claims after March 9, 2018, the
date of our decision in Klein v. O’Brien, Klein must reimburse defendants in Klein
v. Novoselsky and any other suit he filed in federal court (including the one dis-
missed last month) for any attorneys’ fees they have incurred, in the district court
or this court, after that date. Klein also must pay a penalty of $1,000.

    3. Defendants have 14 days to file statements of the attorneys’ fees and costs
reasonably incurred in dealing with Klein’s federal litigation after March 9, 2018.
Klein will have 14 days to respond to those statements.

     4. If Klein does not pay these awards within 14 days of their entry, we will
enter an order under Support Systems International, Inc. v. Mack, 45 F.3d 185 (7th
Cir. 1995), suspending his right to litigate in the courts of this circuit until full
payment has been made.